*607RESOLUCIÓN
Examinada la moción para la reinstalación y vistos los documentos presentados en este caso, entre los cuales se encuentra una moción de desistimiento del Colegio de Abo-gados de Puerto Rico que confirma el pago de las cuotas de colegiación, se autoriza la reinstalación al ejercicio de la abogacía y la notaría de Robert E. Schneider, Jr.
Se le apercibe al señor Schneider que en el futuro de-berá cumplir estrictamente con el pago de la cuota anual del Colegio de Abogados de Puerto Rico, según dispone la Ley Núm. 43 de 14 de mayo de 1932, según enmendada, 4 L.P.R.A. see. 771 et seq., y que su incumplimiento con esta obligación podrá dar lugar a medidas disciplinarias.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo